DETAILED ACTION
This communication is responsive to the application and claim set filed June 22, 2021.  Claims 1-10 are currently pending.
Claims 1-10 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US 16/144,223 (now US 11,072,705), filed September 27, 2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Drazba et al. (US 2018/0244854) in view of He et al. (CN 106317898).
Regarding claims 1, 4, and 5, Drazba teaches a method of 3-D printing in which the growing 3-D intermediate layers are formed in a layer-by-layer manner – a portion of resin is exposed to actinic radiation to form the polymer, then additional resin is added, and so on.  (para. [0064.])  Drazba further teaches a polymerizable liquid comprising a first reactant monomer that is polymerizable via actinic radiation, a second reactant monomer that is polymerizable via exposure to moisture or heat, and a catalyst.  (paras. [0034]-[0039].)
The difference between Drazba and the present claims is that Drazba does not teach the recited first and second base components.  Rather, Drazba discloses that for the first base component, a polysiloxane with acrylate or methacrylate functional groups is preferred.  (para. [0027].)
He teaches a photocurable silicone elastomer composition containing a mercaptopropylmethylphenylsiloxane (corresponding to the first base component) and a vinylmethylphenylpolysiloxane (corresponding to the second base component).  (paras. [0010]-[0012].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the photocurable silicone elastomer composition in place of the first component of Drazba to avoid the issues of using an acrylate-containing polysiloxane, namely inhibited polymerization, the need for inert gas protection, and shrinking of the polymer upon curing.  (See He, para. [0004].)

Regarding claim 2, Drazba teaches that the product of the 3D printing process comprises an interpenetrating polymer network.  (para. [0013].)

Regarding claim 3, Drazba teaches that the polymerized resin blend imparts the shape of the object to be formed when irradiated by light.  (para. [0006].)  This implies that the first base component (which forms the first polymer network) imparts the shape of the object because the first base component is polymerized by actinic radiation.

Regarding claim 6, the prior art does not explicitly teach that the different polymers formed from the first and second base components impart different physical characteristics to the 3D printed part.  However, it is reasonable to infer that this is the case, given that different polymers will exhibit different properties.  This is especially the case in interpenetrating polymer networks, which are taught by Drazba.  That is, the interpenetrating networks comprise different distinct polymers, rather than a homogenous polymer blend that may exhibit a single particular characteristic.

Regarding claim 7, the prior art does not explicitly teach that the secondary polymer network forms chemical crosslinks with the secondary polymer network of neighboring layers.  However, given that the second base component is curable via moisture and/or heat, and given Drazba’s preference for CLIP 3D printing (see, e.g., Examples), it is reasonable to infer that the secondary polymer network will grow via chemical bonds as the printed part is formed.

Regarding claim 8, Drazba teaches exposing the 3D printed part to heat to further cure the first and/or second base components.  (See para. [0099].)

Regarding claim 9, Drazba is silent as to the viscosity of the blended resin.  However, viscosity is a measure of how easily the composition may be poured.  A lower viscosity results in a more-easily poured composition, and may be manipulated by, e.g., changing the size of the polymer molecules comprising the composition.  Thus, the viscosity would be considered a result effective variable by one of ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed viscosity cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time before the effective filing date of the claimed invention would have optimized, by routine experimentation, the viscosity of the composition of Drazba to reach the desired pouring rate, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (See MPEP 2144.05(b).)

Regarding claim 10, Drazba teaches that the first base component is present in the amount of 10-90 wt.%.  (para. [0036].)  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Drazba.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763